               Case 19-11743-JTD   Doc 744-2   Filed 08/21/20   Page 1 of 18




                                       Exhibit A

                                    Proposed Order




DOCS_DE:230219.2 65988/003
                 Case 19-11743-JTD              Doc 744-2        Filed 08/21/20        Page 2 of 18




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

PANCAKES & PIES, LLC,1                                        Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.                 Re: Docket No. _____


                           ORDER SUSTAINING
    LIQUIDATING TRUSTEE’S THIRD OMNIBUS OBJECTION (NON-SUBSTANTIVE)
        TO CERTAIN CLAIMS (DUPLICATE, AMENDED, AND LATE CLAIMS)

                    Upon consideration of the Liquidating Trustee’s Third Omnibus Objection (Non-

Substantive) to Certain Claims (Duplicate, Amended, and Late Claims) (the “Objection”)2 filed

by Alfred T. Giuliano, as liquidating trustee (the “Liquidating Trustee”) on behalf of the

Liquidating Trust (the “Trust”) formed in the above-captioned chapter 11 cases (the “Chapter 11

Cases”) of the debtors and debtors in possession (the “Debtors”) through the Debtors’ Combined

Disclosure Statement and Chapter 11 Plan of Liquidation (the “Plan”), for entry of an order (this

“Order”) pursuant to pursuant to section 502 of the Bankruptcy Code, Rules 3003 and 3007 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 3007–1 of

the Local Rules of the Bankruptcy Court for the District of Delaware (the “Local Rules”),

objecting to the claims listed on Exhibit 1 (the “Duplicate Claims”), Exhibit 2 (the “Amended

Claims”), and Exhibit 3 (the “Late Claims”) to this Order, as more fully set forth in the

Objection; and the Court having reviewed the Declaration in support of the Objection; the Court

finding that it has jurisdiction to consider the Objection and the relief requested therein pursuant


1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Objection.



DOCS_DE:230219.2 65988/003
               Case 19-11743-JTD           Doc 744-2     Filed 08/21/20    Page 3 of 18




to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012; and consideration of

the Objection and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and that this

Court may enter a final order consistent with Article III of the United States Constitution; and

notice of the Objection and of the hearing on the Objection was sufficient under the

circumstances and in full compliance with the requirements of the Bankruptcy Code, the

Bankruptcy Rules and the Local Rules; and the Court having determined that the legal and

factual bases set forth in the Objection establish just cause for the relief granted herein; IT IS

HEREBY ORDERED THAT:

                   1.        The Objection is SUSTAINED.

                   2.        Any response to the Objection not otherwise withdrawn, resolved, or

 adjourned is hereby overruled on its merits.

                   3.        Each Duplicate Claim identified on Exhibit 1 attached hereto is hereby

 disallowed and expunged in its entirety. The Surviving Claims identified on Exhibit 1 will

 remain on the Claims Register and such claims are neither allowed nor disallowed at this time,

 subject, however, to any future objection on any basis. Nothing contained herein shall

 constitute, nor shall it be deemed to constitute, the allowance of any of the Surviving Claims.

                   4.        Each Amended Claim identified on Exhibit 2 attached hereto is hereby

 disallowed and expunged in its entirety. The Surviving Claims identified on Exhibit 2 will

 remain on the Claims Register and such claims are neither allowed nor disallowed at this time,

 subject, however, to any future objection on any basis. Nothing contained herein shall

 constitute, nor shall it be deemed to constitute, the allowance of any of the Surviving Claims.



                                                     2
DOCS_DE:230219.2 65988/003
               Case 19-11743-JTD           Doc 744-2      Filed 08/21/20     Page 4 of 18




                   5.        Each Late Claim identified on Exhibit 3 attached hereto is hereby

 disallowed and expunged in its entirety.

                   6.        The Liquidating Trustee is authorized to update the Claims Register to

 reflect the relief granted in this Order.

                   7.        The Liquidating Trustee reserves the right to object in the future to any of

 the claims listed in the Objection on any ground, including, without limitation, substantive

 grounds, and to amend, modify and/or supplement the Objection, including, without limitation,

 to object to amended claims and newly-filed claims.

                   8.        Each of the claims and the objections by the Liquidating Trustee to such

 claims, as addressed in the Objection and set forth on Exhibit 1, Exhibit 2, and Exhibit 3

 attached to this Order, constitutes a separate contested matter as contemplated by Bankruptcy

 Rule 9014. This Order shall be deemed a separate Order with respect to each of the Claims.

 Any stay of this Order shall apply only to the contested matter which involves such creditor and

 shall not act to stay the applicability or finality of this Order with respect to the other contested

 matters covered hereby.

                   9.        The Liquidating Trustee and the Clerk of this Court are authorized to take

 any and all actions that are necessary or appropriate to give effect to this Order.

                   10.       The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.




                                                      3
DOCS_DE:230219.2 65988/003
               Case 19-11743-JTD           Doc 744-2      Filed 08/21/20      Page 5 of 18




                   11.       This Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.


Dated: __________, 2020

                                                   Honorable John T. Dorsey
                                                   United States Bankruptcy Judge




                                                      4
DOCS_DE:230219.2 65988/003
               Case 19-11743-JTD   Doc 744-2   Filed 08/21/20   Page 6 of 18




                                       Exhibit 1

                                    Duplicate Claims




DOCS_DE:230219.2 65988/003
EXHIBIT 1 (DUPLICATE CLAIMS)
                                                                                                               In re: Pancakes and Pies, LLC
                                                                                                                  Case No: 19-11743-JTD

                                                                                                                                                               Claim as Asserted
                                                  Claim No. /   Date Filed /                                   Asserted Secured                                     Asserted Priority     Asserted Unsecured    Total       Asserted
                        Name of Claimant          Sched Ref     Scheduled                             Debtor        Claim         Asserted Administrative Claim          Claim                   Claim                  Claim                Reason for Objection             Surviving Claim
  1   A-1 Advanced Carpet Cleaning Inc                    596   10/21/2019     Pancakes & Pies, LLC                           -                            -                   1,430.00                   -                 1,430.00   Claim Duplicative of Surviving Claim        137
      12100 Seminole Blvd Lot 219
      Largo, FL33778
  2   Butchs Window Cleaning, Inc                         178    9/9/2019      Pancakes & Pies, LLC                           -                            -                        -                  988.10                 988.10   Claim Duplicative of Surviving Claim        427
      PO Box 10612
      Cedar Rapids, IA52410-0612
  3   Clean and Fresh                                     625   10/23/2019     Pancakes & Pies, LLC                           -                            -                        -                5,374.48               5,374.48   Claim Duplicative of Surviving Claim         85
      Marivel Lugones
      P.O. Box 137472
      Clermont, FL34714
  4   Giles Engineering Associates, Inc.                1,085    11/8/2019     Pancakes & Pies, LLC                           -                            -                        -                4,575.00               4,575.00   Claim Duplicative of Surviving Claim        1087
      N8 W22350 Johnson Dr., Suite A1
      Waukesha, WI53186
  5   Gonzalez, Javier                                    635   10/24/2019     Pancakes & Pies Shop, LLC                      -                            -                        -               56,065.50              56,065.50   Claim Duplicative of Surviving Claim        633
                                                                                                                                                                                                                                                                                                Case 19-11743-JTD




      Janeth Arias, Esq. --Blanco & Arias, APC
      21171 S Western Avenue
      Suite 2812
      Torrance, CA90501
  6   Gulf State Signs                                     17    8/13/2019     Pancakes & Pies, LLC                           -                            -                        -                1,225.15               1,225.15   Claim Duplicative of Surviving Claim        673
      1305 42nd St NW
      Winter Haven, FL33881
  7   JAVIER GONZALEZ                                     634   10/24/2019     Pancakes & Pies Holding, LLC                   -                            -                        -               56,065.50              56,065.50   Claim Duplicative of Surviving Claim        633
      JANETH ARIAS, ESQ. -- BLANCO & ARIAS, APC
      21171 S WESTERN AVENUE
      SUITE 2812
                                                                                                                                                                                                                                                                                                Doc 744-2




      TORRANCE, CA90501
  8   Javier Gonzalez                                     668   10/28/2019     Pasta & Pie, LLC                               -                            -                        -               56,065.50              56,065.50   Claim Duplicative of Surviving Claim        633
      Janeth Arias - Blanco & Arias
      21171 South Western Avenue, Suite 2812
      Torrance, CA90501
  9   Jose Guadalupe Tostado                              945    11/1/2019     Pasta & Pie, LLC                               -                            -                        -               53,167.00              53,167.00   Claim Duplicative of Surviving Claim        948
      Gutierrez Law Group, APLC
      2447 Pacific Coast Highway, Suite 100
      Hermosa Beach, CA90254
 10   Jose Guadalupe Tostado                              946    11/1/2019     Pies & Pancakes Holding Corp.                  -                            -                        -               53,167.00              53,167.00   Claim Duplicative of Surviving Claim        948
      Gutierrez Law Group, APLC
      2447 Pacific Coast Highway, Suite 100
      Hermosa Beach, CA90254
                                                                                                                                                                                                                                                                                                Filed 08/21/20




 11   Jose Guadalupe Tostado                              947    11/1/2019     Pancakes & Pies Shop, LLC                      -                            -                        -               53,167.00              53,167.00   Claim Duplicative of Surviving Claim        948
      Gutierrez Law Group, APLC
      2447 Pacific Coast Highway, Suite 100
      Hermosa Beach, CA90254
 12   Jose Guadalupe Tostado                              949    11/1/2019     Pancakes & Pies Holding, LLC                   -                            -                        -               53,167.00              53,167.00   Claim Duplicative of Surviving Claim        948
      Gutierrez Law Group, APLC
      2447 Pacific Coast Highway, Suite 100
      Hermosa Beach, CA90254
 13   Kissimmee Utility Authority                           1    8/5/2019      Pancakes & Pies, LLC                           -                            -                        -                2,608.55               2,608.55   Claim Duplicative of Surviving Claim        708
      1701 W Carroll Street
      Kissimmee, FL34741
 14   KURRENT ELECTRIC, INC.                              339    10/8/2019     Pancakes & Pies, LLC                           -                            -                        -                1,296.44               1,296.44   Claim Duplicative of Surviving Claim        380
                                                                                                                                                                                                                                                                                                Page 7 of 18




      2242 229TH PLACE
      AMES, IA50014
 15   Mata, Casiano                                       666   10/28/2019     Pancakes & Pies Shop, LLC                      -                            -                        -              203,494.35             203,494.35   Claim Duplicative of Surviving Claim        664
      Janeth Arias, Esq.
      Blanco & Arias, APC
      21171 S Western Avenue, Suite 2812
EXHIBIT 1 (DUPLICATE CLAIMS)
                                                  Claim No. /   Date Filed /                                   Asserted Secured                                   Asserted Priority     Asserted Unsecured    Total       Asserted
                    Name of Claimant              Sched Ref     Scheduled                             Debtor        Claim         Asserted Administrative Claim        Claim                   Claim                  Claim                 Reason for Objection            Surviving Claim
      Torrance, CA90501
 16   MK SERVICES                                         594   10/21/2019     Pancakes & Pies, LLC                           -                            -                      -                  180.00                 180.00   Claim Duplicative of Surviving Claim        595
      112 N 2ND AVE W
      NEWTON, IA50208
 17   OPPENHEIMER COMPANIES INC DBA                       421   10/14/2019     Pancakes & Pies, LLC                           -                            -                      -                  768.12                 768.12   Claim Duplicative of Surviving Claim        422
      877 W MAIN STREET, SUITE 700
      BOISE, ID83702
 18   ROCKY MOUNTAIN SEWER-JET INC.                        45    8/20/2019     Pancakes & Pies, LLC                           -                            -                      -                1,875.00               1,875.00   Claim Duplicative of Surviving Claim        301
      14697 E EASTER AVE, SUITE D
      CENTENNIAL, CO80112
 19   ROCKY MOUNTAIN SEWER-JET INC.                       301    9/30/2019     Pancakes & Pies, LLC                           -                            -                      -                1,490.00               1,490.00   Claim Duplicative of Surviving Claim        393
      14697 E EASTER AVE, SUITE D
      CENTENNIAL, CO80112
 20   Sharon E. McKusick                                  919    11/1/2019     Pancakes & Pies, LLC                           -                            -                      -                5,992.00               5,992.00   Claim Duplicative of Surviving Claim        951
      68 Crown Pointe Curve
      Hudson, WI54016
 21   Spotless Windows Plus Inc.                          965    11/3/2019     Pancakes & Pies, LLC                           -                            -                      -                1,120.00               1,120.00   Claim Duplicative of Surviving Claim        1011
      Attn Clinton Bergstrom
      2440 LaForest Avenue
      Bismarck, ND58501-3022
                                                                                                                                                                                                                                                                                              Case 19-11743-JTD




 22   Steampro Cleaning Services LLC                      240    9/13/2019     Pancakes & Pies Holding, LLC                   -                            -                      -                4,776.77               4,776.77   Claim Duplicative of Surviving Claim        1079
      Steampro Cleaning Services
      729 Westwind Ct
      De Pere, WI54115
 23   TAPCO PRODUCTS CO                                    76    8/23/2019     Pancakes & Pies, LLC                           -                            -                      -                1,134.04               1,134.04   Claim Duplicative of Surviving Claim        493
      BRAD PEPIN
      15553 W 110TH ST
      LENEXA, KS66219-1394
 24   The Evensen Group LLC dba RLC Landscaping            48    8/21/2019     Pancakes & Pies, LLC                           -                            -                      -                1,214.54               1,214.54   Claim Duplicative of Surviving Claim         74
      Charlene Evensen c/o RLC
                                                                                                                                                                                                                                                                                              Doc 744-2




      PO Box 915857
      Longwood, FL32791
 25   Vinyl Pro                                           435   10/15/2019     Pancakes & Pies, LLC                           -                            -                      -                  305.00                 305.00   Claim Duplicative of Surviving Claim        204
      785 Tucker Rd G-315
      Tehachapi, CA93561
 26   Virginia Meyer                                      488   10/17/2019     Pancakes & Pies, LLC                           -                            -                      -                  150.00                 150.00   Claim Duplicative of Surviving Claim        296
      3924 Palos Verdes Dr N
      Palos Verdes Estates, CA90274



                                                                                                                              -                            -                 1,430.00            619,432.04             620,862.04
                                                                                                                                                                                                                                                                                              Filed 08/21/20
                                                                                                                                                                                                                                                                                              Page 8 of 18
               Case 19-11743-JTD   Doc 744-2   Filed 08/21/20   Page 9 of 18




                                       Exhibit 2

                                    Amended Claims




DOCS_DE:230219.2 65988/003
EXHIBIT 2 (AMENDED CLAIMS)
                                                                                                                         In re: Pancakes and Pies, LLC
                                                                                                                             Case No: 19-11743-JTD

                                                                                                                                                                        Claim as Asserted
                                                           Claim No. /   Date Filed /                                   Asserted Secured                                     Asserted Priority   Asserted Unsecured    Total       Asserted
                        Name of Claimant                   Sched Ref     Scheduled                             Debtor        Claim         Asserted Administrative Claim          Claim                 Claim                  Claim                   Reason for Objection               Surviving Claim #
  1   Air Control Services Inc.                                     63    8/26/2019     Pancakes & Pies, LLC                           -                            -                        -              5,720.46               5,720.46   Claim Amended by Subsequently Filed Claim         901
      8950 Forked Creek Way
      Elk Grove, CA 95758
  2   Air Control Services, Inc.                                   343    10/8/2019     Pancakes & Pies, LLC                           -                            -                        -              6,718.23               6,718.23   Claim Amended by Subsequently Filed Claim         901
      10463 Grant Line Rd Suite 110
      Elk Grove, CA 95624
  3   Chemtechs Inc                                                 27    8/16/2019     Pancakes & Pies, LLC                           -                            -                        -             11,315.00              11,315.00   Claim Amended by Subsequently Filed Claim          71
      PO Box 763
      San Bernardino, CA 92402
  4   David Lees                                                 1,022    11/4/2019     Pancakes & Pies, LLC                           -                            -                        -              6,746.67               6,746.67   Claim Amended by Subsequently Filed Claim         1008
      17320 S. 4190 Road
      Claremore, OK 74017
  5   Dirty Paws Carpet Cleaning LLC                                24    8/16/2019     Pancakes & Pies, LLC                           -                            -                        -              2,945.00               2,945.00   Claim Amended by Subsequently Filed Claim         1092
      Premier Carpet Care
                                                                                                                                                                                                                                                                                                              Case 19-11743-JTD




      1515 Burnt Boat Dr Ste C #131
      Bismark, ND 58503
  6   Edina Hotel LLC dba Holiday Inn Express & Suites             228    9/18/2019     Pancakes & Pies, LLC                           -                            -                        -                641.34                 641.34   Claim Amended by Subsequently Filed Claim         462
      Holiday Inn Express & Suites Bloomington West
      7770 Johnson Avenue West
      Bloomington, MN 55435
  7   Exim Engineering Inc.                                         16    8/13/2019     Pie Wholesalers, LLC                           -                            -                        -              4,148.15               4,148.15   Claim Amended by Subsequently Filed Claim         423
      2200 E Windston Road
      Anaheim, CA 92806
  8   H. Nagel + Son Co.                                            91    8/27/2019     Pancakes & Pies, LLC                           -                            -                        -            188,231.23             188,231.23   Claim Amended by Subsequently Filed Claim         1017
                                                                                                                                                                                                                                                                                                              Doc 744-2




      707 Harrison Brookville Rd Unit 220
      West Harrison, IN 47060
  9   Jamesco LLC                                                  310    10/2/2019     Pancakes & Pies, LLC                           -                            -                        -                890.91                 890.91   Claim Amended by Subsequently Filed Claim         419
      Matt Pepple
      507 25th St SW
      Jamestown, ND 58401
 10   Kennedy Electric Co of Punta Gorda, Inc                      265    9/25/2019     Pancakes & Pies, LLC                           -                            -                        -                266.03                 266.03   Claim Amended by Subsequently Filed Claim         404
      Kennedy Electric Co
      PO Box 511184
      Punta Gorda, FL 33951
 11   Kevin Tietz Refrigeration Service                            160    9/4/2019      Pancakes & Pies, LLC                           -                            -                        -              1,521.49               1,521.49   Claim Amended by Subsequently Filed Claim         995
      PO Box 1416
      Eau Claire, WI 54702-1416
 12   Kevin Tietz Refrigeration Service                            167    9/6/2019      Pancakes & Pies, LLC                           -                            -                        -              1,521.49               1,521.49   Claim Amended by Subsequently Filed Claim         995
                                                                                                                                                                                                                                                                                                              Filed 08/21/20




      PO Box 1416
      Eau Claire, WI 54702-1416
 13   Missouri Department of Revenue                             1,137   11/26/2019     Pancakes & Pies, LLC                           -                            -                        -                 94.10                  94.10   Claim Amended by Subsequently Filed Claim         1206
      PO Box 475
      Jefferson City, MO 65105
 14   Missouri Department of Revenue                             1,138   11/26/2019     Pancakes & Pies, LLC                           -                            -                        -                622.71                 622.71   Claim Amended by Subsequently Filed Claim         1205
      PO Box 475
      Jefferson City, MO 65105
 15   MURPHY OBRIEN                                                166    9/6/2019      Pancakes & Pies, LLC                           -                            -                        -                250.00                 250.00   Claim Amended by Subsequently Filed Claim         318
      LD REYER
      11444 W OLYMPIC BLVD STE. 600
      LOS ANGELES, CA 90064
 16   OPPENHEIMER COMPANIES INC dba GOLBON                         403   10/14/2019     Pancakes & Pies, LLC                           -                            -                        -                768.12                 768.12   Claim Amended by Subsequently Filed Claim         421
                                                                                                                                                                                                                                                                                                              Page 10 of 18




      877 W MAIN STREET, SUITE 700
      BOISE, ID 83702
 17   Oracle America, Inc., successor in interest MICROS         1,224    2/18/2020     Pancakes & Pies, LLC                           -                            -                        -                 W/D                      -     Claim Amended by Subsequently Filed Claim         1225
      Shawn M. Christianson, Esq.
      Buchalter, a Professional Corporation
EXHIBIT 2 (AMENDED CLAIMS)
                                                   Claim No. /   Date Filed /                                   Asserted Secured                                   Asserted Priority   Asserted Unsecured    Total       Asserted
                      Name of Claimant             Sched Ref     Scheduled                             Debtor        Claim         Asserted Administrative Claim        Claim                 Claim                  Claim                    Reason for Objection              Surviving Claim #
      55 Second Street, 17th Floor
      San Francisco, CA 94105
 18   Roger Rodriguez                                      500   10/17/2019     Pancakes & Pies, LLC                           -                            -                      -             25,000.00              25,000.00   Claim Amended by Subsequently Filed Claim         689
      Attn Thomas J. Miletic
      Miletic Law Group
      2600 West Olive Avenue No 510
      Burbank, CA 91505
 19   SELECT SERVICE WINDOW                                246    9/19/2019     Pancakes & Pies, LLC                           -                            -                      -              1,408.82               1,408.82   Claim Amended by Subsequently Filed Claim         1098
      PO BOX 697
      PINE RIVER, MN 56474
 20   Sensibly Clean Services Company                      200    9/16/2019     Pancakes & Pies, LLC                           -                            -                      -                877.04                 877.04   Claim Amended by Subsequently Filed Claim         593
      Sensibly Clean Services
      23398 North 1525th Street
      Chrisman, IL 61924
 21   STEFANELLI DISTRIBUTING                              314    9/30/2019     Pancakes & Pies, LLC                           -                            -                      -              1,128.10               1,128.10   Claim Amended by Subsequently Filed Claim         698
      STEFANELLI DIST
      1945 W. YALE AVE
      FRESNO, CA 93705
 22   Trugreen Limited Partnership                         324    2/11/2020     Pancakes & Pies, LLC                           -                            -                      -                285.69                 285.69      Claim Duplicative of Surviving Claim           1218
                                                                                                                                                                                                                                                                                                    Case 19-11743-JTD




      Brenda Mathews
      6010 Culligan Way
      Minnetonka, MN55345
 23   Vernon Central Warehouse, Inc.                        82    8/23/2019     Pancakes & Pies, LLC                           -                            -                      -             16,152.70              16,152.70      Claim Duplicative of Surviving Claim           655
      c/o James Boltinghouse
      Sweetener Products Company
      PO Box 58426
      Vernon, CA90058
 22   W. E. Sales Inc                                      123    9/4/2019      Pancakes & Pies, LLC                           -                            -                      -                811.93                 811.93   Claim Amended by Subsequently Filed Claim         719
      Alan Wheeler
      11025 Matthews Dr
                                                                                                                                                                                                                                                                                                    Doc 744-2




      Tustin, CA 92782
 23   Wells Fargo Vendor Financial Services, LLC           344    10/8/2019     Pancakes & Pies, LLC                           -                            -                      -              2,815.62               2,815.62   Claim Amended by Subsequently Filed Claim         1231
      WFVFS - Bankruptcy
      PO Box 13708
      Macon, GA 31208
 24   ZAEIRR RIVERSIDE, LLC                                910   10/31/2019     Pancakes & Pies, LLC                           -                            -                      -            119,732.80             119,732.80      Claim Duplicative of Surviving Claim      1044 and 1045
      13570 GROVE DRIVE #366
      MAPLE GROVE, MN55311-4400



                                                                                                                               -                            -                      -            400,613.63             400,613.63
                                                                                                                                                                                                                                                                                                    Filed 08/21/20
                                                                                                                                                                                                                                                                                                    Page 11 of 18
              Case 19-11743-JTD   Doc 744-2   Filed 08/21/20   Page 12 of 18




                                       Exhibit 3

                                     Late Claims




                                          3
DOCS_DE:230219.2 65988/003
EXHIBIT 3 (LATE FILED CLAIMS)
                                                                                                                                                                            In re: Pancakes and Pies, LLC
                                                                                                                                                                               Case No: 19-11743-JTD

                                                                                                                                                                           Claim as Asserted
                                                           Claim No. /   Date Filed /                                   Asserted Secured                                        Asserted Priority   Asserted Unsecured    Total       Asserted
                      Name of Claimant                     Sched Ref     Scheduled                             Debtor        Claim            Asserted Administrative Claim          Claim                 Claim                  Claim            Reason for Objection
  1   A/C Doctors Inc                                            1,202    1/2/2020      Pancakes & Pies, LLC                            -                               -                       -                226.80                 226.80   Claim Filed After Bar Date
      1853 SW Biltmore Street
      Port Saint Lucie, FL 34984
  2   Actually Clean Carpets LLC                                 1,219    2/12/2020     Pancakes & Pies, LLC                            -                               -                       -              3,714.75               3,714.75   Claim Filed After Bar Date
      1250 1st St NW
      Cedar Rapid, IA 52405
  3   AIRE MASTER OF THE MIDWEST INC                             1,096   11/13/2019 Pancakes & Pies, LLC                                -                               -                       -              1,953.39               1,953.39   Claim Filed After Bar Date
      PO BOX 68
      ELDORADO, WI 54932
  4   All-American Carpet Cleaning                               1,083    11/7/2019     Pancakes & Pies, LLC                            -                               -                       -              1,500.00               1,500.00   Claim Filed After Bar Date
      346 N Lindenwood Dr Unit B
      Olathe, KS 66062
                                                                                                                                                                                                                                                                              Case 19-11743-JTD




  5   Ames Municipal Utilities                                   1,212    1/30/2020     Pancakes & Pies, LLC                            -                               -                       -              5,611.23               5,611.23   Claim Filed After Bar Date
      P.O. Box 811
      Ames, IA 50010
  6   Andrew Bateman                                             1,229    2/23/2020     Pancakes & Pies, LLC                            -                               -                       -              BLANK                       -     Claim Filed After Bar Date
      17701 Avalon Blvd Spc 262
      Carson, CA 90746
  7   Athens                                                     1,081    11/7/2019     Pancakes & Pies, LLC                            -                               -                       -              1,170.63               1,170.63   Claim Filed After Bar Date
      PO Box 60009
      City of Industry, CA 91716
  8   Baghouse and Industrial Sheet Metal Services, Inc.         1,226    2/20/2020     Pancakes & Pies, LLC                            -                               -                       -                888.64                 888.64   Claim Filed After Bar Date
                                                                                                                                                                                                                                                                              Doc 744-2




      1731 Pomona Road
      Corona, CA 92880
  9   BAKER, DONELSON, BEARMAN, CALDWELL,                        1,191   12/20/2019 Pancakes & Pies, LLC                                -                               -                       -              4,635.05               4,635.05   Claim Filed After Bar Date
      165 MADISON AVE SUITE 2000
      MEMPHIS, TN 38103
 10   Berrys Family Cleaning Services, Inc                       1,111   11/14/2019 Pancakes & Pies Shop, LLC                           -                               -                       -                925.00                 925.00   Claim Filed After Bar Date
      7909 Walerga Rd Suite 112
      PMB 285
      Antelope, CA 95843
 11   BOSS PUMPING                                               1,162   12/10/2019 Pancakes & Pies, LLC                                -                               -                       -                570.00                 570.00   Claim Filed After Bar Date
      PO BOX 534
      FOREST LAKE, MN 55025
 12   CAMPUS COUPON BOOK                                         1,172   12/13/2019 Pancakes & Pies, LLC                                -                               -                       -                350.00                 350.00   Claim Filed After Bar Date
                                                                                                                                                                                                                                                                              Filed 08/21/20




      2131 W. REPUBLIC RD. #266
      SPRINGFIELD, MO 65807
 13   Cincinnati Works, Inc.                                     1,146    12/2/2019     Pancakes & Pies, LLC                            -                               -                       -                175.00                 175.00   Claim Filed After Bar Date
      Cincinnati Works
      708 Walnut Street, Floor 2
      Cincinnati, OH 45202
 14   CITRUS HEIGHTS POLICE DEPT                                 1,116   11/18/2019 Pancakes & Pies, LLC                                -                               -                       -                225.00                 225.00   Claim Filed After Bar Date
      ATTN ALARMS UNIT
      6315 FOUNTAIN SQUARE DR
      CITRUS HEIGHTS, CA 95621
 15   City of Blaine MN                                          1,217    2/7/2020      Pancakes & Pies, LLC                            -                               -                       -              1,394.95               1,394.95   Claim Filed After Bar Date
      Attn Director or Officer
                                                                                                                                                                                                                                                                              Page 13 of 18




      10801 Town Square Drive NE
      Blaine, MN 55434
 16   City of Crystal, Minnesota                                 1,232    3/20/2020     Pancakes & Pies, LLC                            -                               -                       -              2,041.03               2,041.03   Claim Filed After Bar Date
      Jennifer Schneider
      4141 Douglas Drive North

                                                                                                                                 LateFiled
EXHIBIT 3 (LATE FILED CLAIMS)
                                              Claim No. /   Date Filed /                                   Asserted Secured                                      Asserted Priority   Asserted Unsecured    Total       Asserted
                  Name of Claimant            Sched Ref     Scheduled                             Debtor        Claim            Asserted Administrative Claim        Claim                 Claim                  Claim            Reason for Objection
      Crystal, MN 55422
 17   Connexus Energy                               1,142   11/26/2019 Pancakes & Pies, LLC                                -                               -                     -              5,764.05               5,764.05   Claim Filed After Bar Date
      Rod Morton
      14601 Ramsey Blvd
      Ramsey, MN 55303
 18   Dale Schneider                                1,097   11/13/2019 Pancakes & Pies, LLC                                -                               -                     -      UNLIQUIDATED                        -     Claim Filed After Bar Date
      7240 Tree Line Ave NW
      Albuquerque, NM 87114-4571
 19   Desiree Roberts                               1,160   12/10/2019 Pasta & Pie, LLC                                    -                               -                     -              5,000.00               5,000.00   Claim Filed After Bar Date
      215 McKay Ave N Lot 6
      Alexandria, MN 56308
 20   Diandra Cabrera                               1,190   12/23/2019 Pancakes & Pies, LLC                                -                               -                     -            150,000.00             150,000.00   Claim Filed After Bar Date
      Dan Newlin Injury Attorneys
      7335 W Sand Lake Rd., Ste 300
      Orlando, FL 32819
 21   Elaine Newman                                 1,199   12/31/2019 Pancakes & Pies, LLC                                -                               -                     -      UNLIQUIDATED                        -     Claim Filed After Bar Date
      13843 San Sebastian Way
      Poway, CA 92064
                                                                                                                                                                                                                                                               Case 19-11743-JTD




 22   ENGLIN CONTRACTING, INC                       1,134   11/26/2019 Pancakes & Pies, LLC                                -                               -                     -                307.34                 307.34   Claim Filed After Bar Date
      20775 FIR AVE
      CLEAR LAKE, IA 50428
 23   FISH WINDOW CLEANING                          1,101   11/13/2019 Pancakes & Pies, LLC                                -                               -                     -                874.00                 874.00   Claim Filed After Bar Date
      PO BOX 7426
      APPLETON, WI 54912
 24   Ford Harrison LLP                             1,227    2/21/2020     Pancakes & Pies, LLC                            -                               -                     -              9,078.10               9,078.10   Claim Filed After Bar Date
      Mackey Purvis
      271 17th Street NW, Suite 1900
      Altanta, GA 30363
                                                                                                                                                                                                                                                               Doc 744-2




 25   Gasket Guy Inc.                               1,115   11/18/2019 Pancakes & Pies, LLC                                -                               -                     -                114.56                 114.56   Claim Filed After Bar Date
      4712 Admiralty Way #735
      Marina Del Rey, CA 90292
 26   Giles Engineering Associates, Inc.            1,087    11/8/2019     Pancakes & Pies, LLC                            -                               -                     -              4,575.00               4,575.00   Claim Filed After Bar Date
      Joyce Giles
      N8 W22350 Johnson Dr., Suite A1
      Waukesha, WI 53186
 27   Giles Engineering Associates, Inc.            1,085    11/8/2019     Pancakes & Pies, LLC                            -                               -                     -              4,575.00               4,575.00   Claim Filed After Bar Date
      N8 W22350 Johnson Dr., Suite A1
      Waukesha, WI 53186
 28   HIGH PLAINS WATER TREATMENT                   1,080    11/6/2019     Pancakes & Pies, LLC                            -                               -                     -                 78.11                  78.11   Claim Filed After Bar Date
      AMBER HAVARD
                                                                                                                                                                                                                                                               Filed 08/21/20




      PO BOX 538
      VALLEY CITY, ND 58072
 29   HOOD CLEANING HEROES                          1,071    11/6/2019     Pancakes & Pies, LLC                            -                               -                     -                730.00                 730.00   Claim Filed After Bar Date
      2466 GRANDVIEW DRIVE
      NORTH PORT, FL 34288
 30   HOODZ of Springfield Branson Joplin           1,072    11/5/2019     Pancakes & Pies, LLC                            -                               -                     -                472.50                 472.50   Claim Filed After Bar Date
      James Boyd
      1325 W. Sunshine Street, Ste 225
      Springfield, MO 65807
 31   Hubert Company LLC                            1,062    11/5/2019     Pancakes & Pies, LLC                            -                               -                     -                423.40                 423.40   Claim Filed After Bar Date
      Hubert Company
      9555 Dry Fork Rd
      Harrison, OH 45030
                                                                                                                                                                                                                                                               Page 14 of 18




 32   Hy-Tec Construction of Brainerd, Inc          1,204    1/9/2020      Pancakes & Pies, LLC                            -                               -                     -              1,111.67               1,111.67   Claim Filed After Bar Date
      PO Box 621
      Brainerd, MN 56401
 33   ILLINOIS MECHANICAL SERVICE & DESIGN,         1,065    11/5/2019     Pancakes & Pies, LLC                            -                               -                     -              4,440.05               4,440.05   Claim Filed After Bar Date
      PO BOX 10494

                                                                                                                    LateFiled
EXHIBIT 3 (LATE FILED CLAIMS)
                                                         Claim No. /   Date Filed /                                   Asserted Secured                                      Asserted Priority   Asserted Unsecured    Total       Asserted
                     Name of Claimant                    Sched Ref     Scheduled                             Debtor        Claim            Asserted Administrative Claim        Claim                 Claim                  Claim            Reason for Objection
      PEORIA, IL 61612
 34   Indian River Services, Inc                               1,196   12/27/2019 Pancakes & Pies, LLC                                -                               -                     -                 80.25                  80.25   Claim Filed After Bar Date
      712 SE Carnial Avenue
      Port St Lucie, FL 34983
 35   Infinite Energy, Inc                                     1,144   11/27/2019 Pancakes & Pies, LLC                                -                               -                     -             10,122.80              10,122.80   Claim Filed After Bar Date
      c/o Legal Dept
      7001 SW 24th Ave
      Gainesville, FL 32607
 36   Interstate Gas Supply Inc.                               1,095   11/12/2019 Pancakes & Pies, LLC                                -                               -                     -             14,356.92              14,356.92   Claim Filed After Bar Date
      IGS Energy
      6100 Emerald Parkway
      Dublin, OH 43016
 37   Interstate Gas Supply, Inc.                              1,233    6/30/2020     Pancakes & Pies, LLC                                                                                                14,706.29              14,706.29   Claim Filed After Bar Date
      Weltman, Weinberg & Reis Co., LPA
      3705 Marlane Drive
      Grove City, OH 43123
 38   J2 Cloud Services, LLC                                   1,201    1/3/2020      Pancakes & Pies, LLC                            -                               -                     -                511.34                 511.34   Claim Filed After Bar Date
      6922 Hollywood Blvd, Suite 500
                                                                                                                                                                                                                                                                          Case 19-11743-JTD




      Los Angeles, CA 90028
 39   Janesville Water & Wastewater Utility                    1,090   11/11/2019 Pancakes & Pies, LLC                                -                               -                     -              2,555.49               2,555.49   Claim Filed After Bar Date
      P.O. Box 5005
      Janesville, WI 53547
 40   Janet Martinez                                           1,173   12/14/2019 Pancakes & Pies, LLC                                -                               -                     -              BLANK                       -     Claim Filed After Bar Date
      1435 W. Beverly Dr.
      Anaheim, CA 92801
 41   JEEPERS SWEEPERS                                         1,174   12/16/2019 Pancakes & Pies, LLC                                -                               -                     -                675.00                 675.00   Claim Filed After Bar Date
      812 AIRPORT RD
      BISMARCK, ND 58504
                                                                                                                                                                                                                                                                          Doc 744-2




 42   JOHNS APPL & A/C SERVICE INC                             1,151    12/6/2019     Pancakes & Pies, LLC                            -                               -                     -              3,771.35               3,771.35   Claim Filed After Bar Date
      511 N CEDAR
      OWATONNA, MN 55060
 43   JOHNSON, KATELYN                                         1,075    11/6/2019     Pancakes & Pies, LLC                            -                               -                     -              BLANK                       -     Claim Filed After Bar Date
      511 S 9TH ST.
      BRAINERD, MN 56401
 44   JOSEPH, ROLAND                                           1,153    12/5/2019     Pancakes & Pies, LLC                            -                               -                     -              BLANK                       -     Claim Filed After Bar Date
      608 GLAD RD
      WINTER HAVEN, FL 33880
 45   JUAN ROMERO                                              1,140   11/27/2019 Pancakes & Pies Shop, LLC                           -                               -                     -                900.00                 900.00   Claim Filed After Bar Date
      PO BOX 372
      TORRANCE, CA 90507
                                                                                                                                                                                                                                                                          Filed 08/21/20




 46   Kathryn Cupp, as Deputized Representative of the         1,141   11/27/2019 Pancakes & Pies, LLC                                -                               -                     -      UNLIQUIDATED                        -     Claim Filed After Bar Date
      On Behalf of the LWDA and Aggrieved Employees
      Law Offices of Todd M. Friedman, P.C.
      21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 47   Lamar Advertising Company                                1,093   11/12/2019 Pancakes & Pies, LLC                                -                               -                     -             65,971.28              65,971.28   Claim Filed After Bar Date
      Credit Department
      PO Box 66338
      Baton Rouge, LA 70896
 48   LAMBASIO, INC                                            1,195   12/27/2019 Pancakes & Pies, LLC                                -                               -                     -                463.75                 463.75   Claim Filed After Bar Date
      401 E. BERRIEN ST
      GALESBURG, IL 61401
 49   Landon Wood                                              1,061    11/5/2019     Pancakes & Pies, LLC                            -                               -                     -             20,000.00              20,000.00   Claim Filed After Bar Date
                                                                                                                                                                                                                                                                          Page 15 of 18




      Nathan Maus
      7760 France Avenue S, Ste 820
      Bloomington, MN 55435
 50   LUMBRERAS, ANA                                           1,073    11/6/2019     Pancakes & Pies, LLC                            -                               -                     -              BLANK                       -     Claim Filed After Bar Date
      6125 HILLSDALE BLV

                                                                                                                               LateFiled
EXHIBIT 3 (LATE FILED CLAIMS)
                                                           Claim No. /   Date Filed /                                   Asserted Secured                                      Asserted Priority   Asserted Unsecured    Total       Asserted
                      Name of Claimant                     Sched Ref     Scheduled                             Debtor        Claim            Asserted Administrative Claim        Claim                 Claim                  Claim            Reason for Objection
      SACRAMENTO, CA 95842
 51   MALCORE CENTRAL VAC INC                                    1,091   11/11/2019 Pancakes & Pies, LLC                                -                               -                     -                188.85                 188.85   Claim Filed After Bar Date
      3086 VOYAGER DRIVE, SUITE 2
      GREEN BAY, WI 54311
 52   Martinez, Beatriz                                          1,067    11/5/2019     Pancakes & Pies, LLC                            -                               -                     -      UNLIQUIDATED                        -     Claim Filed After Bar Date
      19509 Arminta St
      Reseda, CA 91335
 53   MASOG, MADISON                                             1,197   12/28/2019 Pancakes & Pies, LLC                                -                               -                     -              BLANK                       -     Claim Filed After Bar Date
      1081 GETTY ST
      SAUK CENTRE, MN 56378
 54   Master Door Technologies                                   1,188   12/17/2019 Pancakes & Pies, LLC                                -                               -                     -              1,373.21               1,373.21   Claim Filed After Bar Date
      Joshua Robert Granzow
      4210 Nancy Place
      Shoreview, MN 55126
 55   Matthews International                                     1,230    2/28/2020     Pancakes & Pies, LLC                            -                               -                     -              9,288.46               9,288.46   Claim Filed After Bar Date
      Thomas Adamczyk
      2 NorthShore Center
      Pittsburgh, PA 15212
                                                                                                                                                                                                                                                                            Case 19-11743-JTD




 56   MILLER, MARY                                               1,155    12/9/2019     Pancakes & Pies, LLC                            -                               -                     -              6,500.00               6,500.00   Claim Filed After Bar Date
      8655 CHARTER CLUB CIR #7
      FT MYERS, FL 33919
 57   Minnesota Energy Resources                                 1,214    1/29/2020     Pancakes & Pies, LLC                            -                               -                     -              2,001.53               2,001.53   Claim Filed After Bar Date
      PO Box 19003
      Green Bay, WI 54307-9003
 58   Mission Broadcasting, Inc.                                 1,213    1/29/2020     Pancakes & Pies, LLC                            -                               -                     -              8,376.00               8,376.00   Claim Filed After Bar Date
      Nexstar Broadcasting, Inc. - Legal Department
      545 East John Carpenter Freeway Suite 700
      Irving, TX 75062
                                                                                                                                                                                                                                                                            Doc 744-2




 59   NATHE REFRIGERATION                                        1,135   11/26/2019 Pancakes & Pies, LLC                                -                               -                     -              1,112.00               1,112.00   Claim Filed After Bar Date
      13265 MILTONA CARLOS RD NE
      CARLOS, MN 56319
 60   NELSON, MEGAN                                              1,114   11/17/2019 Pancakes & Pies, LLC                                -                               -                     -              BLANK                       -     Claim Filed After Bar Date
      1212 HILLCREST DRIVE NE
      WINTER HAVEN, FL 33881
 61   Nevada Power Company dba NV Energy                         1,066    11/5/2019     Pancakes & Pies, LLC                            -                               -                     -              4,826.29               4,826.29   Claim Filed After Bar Date
      PO Box 10100
      Reno, NV 89520
 62   New Carbon Company, LLC                                    1,127   11/22/2019 Pancakes & Pies, LLC                                -                               -                     -                260.00                 260.00   Claim Filed After Bar Date
      Joseph T. Crowley
      50 Applied Bank Blvd
                                                                                                                                                                                                                                                                            Filed 08/21/20




      Glen Mills, PA 19342
 63   New Carbon Company, LLC                                    1,163   12/10/2019 Pancakes & Pies, LLC                                -                               -                     -                260.00                 260.00   Claim Filed After Bar Date
      Dianne V. Green
      50 Applied Bank Blvd
      Glen Mills, PA 19342
 64   New Carbon Company, LLC                                    1,165   12/11/2019 Pancakes & Pies, LLC                                -                               -                     -                585.00                 585.00   Claim Filed After Bar Date
      Dianne V. Green
      50 Applied Bank Blvd
      Glen Mills, PA 19342
 65   Olson, Barbara                                             1,109   11/13/2019 Pancakes & Pies, LLC                                -                               -                     -                200.00                 200.00   Claim Filed After Bar Date
      Apartments
      4541 Arbor Crossing
      Office
                                                                                                                                                                                                                                                                            Page 16 of 18




      Alexandria, MN 56308
 66   Oracle America, Inc., successor in interest MICROS         1,225    2/18/2020     Pancakes & Pies, LLC                            -                               -                     -            194,265.98             194,265.98   Claim Filed After Bar Date
      Shawn M. Christianson, Esq.
      Buchalter, a Professional Corp.
      55 Second Street, 17th Floor

                                                                                                                                 LateFiled
EXHIBIT 3 (LATE FILED CLAIMS)
                                                         Claim No. /   Date Filed /                                   Asserted Secured                                      Asserted Priority   Asserted Unsecured    Total       Asserted
                     Name of Claimant                    Sched Ref     Scheduled                             Debtor        Claim            Asserted Administrative Claim        Claim                 Claim                  Claim            Reason for Objection
      San Francisco, CA 94105
 67   OTOOLE, PATRICIA                                         1,131   11/25/2019 Pancakes & Pies, LLC                                -                               -                     -              BLANK                       -     Claim Filed After Bar Date
      816 LAUFER STREET
      BETHLEHEM, PA 18015
 68   PACIFIC GAS & ELECTRIC                                   1,099   11/13/2019 Pancakes & Pies Shop, LLC                           -                               -                     -             44,003.91              44,003.91   Claim Filed After Bar Date
      C/O BANKRUPTCY C2HX
      PG&E CORPORATION
      P.O. BOX 997300
      SACRAMENTO, CA 95899-7300
 69   PacifiCorp                                               1,171   12/10/2019 Pancakes & Pies, LLC                                -                               -                     -              4,596.03               4,596.03   Claim Filed After Bar Date
      Pacific Power/ Rocky Mountain Power
      PO Box 25308
      Salt Lake City, UT 84125
 70   PAMELA R KUSHNER                                         1,149    12/4/2019     Pancakes & Pies, LLC                            -                               -                     -              3,300.00               3,300.00   Claim Filed After Bar Date
      PAM KUSHNER
      4225 PINE AVE
      LONG BEACH, CA 90807
 71   PETERSON, STEFAN                                         1,074    11/6/2019     Pancakes & Pies, LLC                            -                               -                     -      UNLIQUIDATED                        -     Claim Filed After Bar Date
                                                                                                                                                                                                                                                                          Case 19-11743-JTD




      409 ELIZABETH ST
      RADCLIFFE, IA 50230
 72   RACHEL GRAUSAM                                           1,112   11/15/2019 Pancakes & Pies, LLC                                -                               -                     -                 45.10                  45.10   Claim Filed After Bar Date
      941 SADDLEBROOK TRAIL
      CHANHASSEN, MN 55317
 73   Riverside Public Utilities, CA                           1,220    2/18/2020     Pancakes & Pies Shop, LLC                       -                               -                     -              1,192.20               1,192.20   Claim Filed After Bar Date
      3900 Main Street
      Finance Dept
      Riverside, CA 92522-0144
                                                                                                                                                                                                                                                                          Doc 744-2




 74   SAPPHIRE FLAVORS & FRAGRANCES                            1,102   11/13/2019 Pancakes & Pies, LLC                                -                               -                     -                633.50                 633.50   Claim Filed After Bar Date
      6 COMMERCE ROAD
      FAIRFIELD, NJ 07004
 75   Spitsbergen Window Cleaning and Pressure Washing                                                                                                                                                                                       Claim Filed After Bar Date
                                                               1,159    12/9/2019     Pancakes & Pies, LLC                            -                               -                     -                320.00                 320.00
      Paul Spitsbergen
      3880 Saint Philip Drive
      Bartlett, TN 38133
 76   Staffmark Investment LLC                                 1,110   11/14/2019 Pancakes & Pies, LLC                                -                               -                     -             68,166.65              68,166.65   Claim Filed After Bar Date
      Attn Lisa Bailey
      201 East 4th Street, Suite 800
      Cincinnati, OH 45202
 77   STEAM PRO CLEANING SERVICE,LLC                           1,079    11/5/2019     Pancakes & Pies, LLC                            -                               -                     -              4,776.77               4,776.77   Claim Filed After Bar Date
                                                                                                                                                                                                                                                                          Filed 08/21/20




      ANDREW SCHLADER
      729 WESTWIND COURT
      DEPERE, WI 54115
 78   STREAMLINE SECURITY, LLC                                 1,193   12/24/2019 Pancakes & Pies, LLC                                -                               -                     -                360.00                 360.00   Claim Filed After Bar Date
      P O BOX 708
      ATOKA, TN 38004
 79   SUPERIOR ELECTRICAL ADVERTISING, INC.                    1,189   12/18/2019 Pancakes & Pies, LLC                                -                               -                     -                496.91                 496.91   Claim Filed After Bar Date
      DAISY HUYNH
      1700 WEST ANAHEIM STREET
      LONG BEACH, CA 90813-1102
 80   TOLBERT, LASHAWN                                         1,117   11/18/2019 Pancakes & Pies Holding, LLC                        -                               -                     -                 Blank                    -     Claim Filed After Bar Date
                                                                                                                                                                                                                                                                          Page 17 of 18




      TAKIYA ROSS
      2218 VERNON DRIVE SOUTH
      MINNETONKA, MN 55305
 81   TRI-STAR INDUSTRIAL LIGHTING I                           1,060    11/5/2019     Pancakes & Pies, LLC                            -                               -                     -                988.11                 988.11   Claim Filed After Bar Date
      PO BOX 275

                                                                                                                               LateFiled
EXHIBIT 3 (LATE FILED CLAIMS)
                                                   Claim No. /   Date Filed /                                   Asserted Secured                                      Asserted Priority   Asserted Unsecured    Total       Asserted
                     Name of Claimant              Sched Ref     Scheduled                             Debtor        Claim            Asserted Administrative Claim        Claim                 Claim                  Claim            Reason for Objection
      BROOKFIELD, IL 60513
 82   TWIRL SEWER SERVICE CO                             1,104   11/13/2019 Pancakes & Pies, LLC                                -                               -                     -                515.00                 515.00   Claim Filed After Bar Date
      1833 SAL STREET
      GREEN BAY, WI 54302-2113
 83   VANICK DIGITAL                                     1,139   11/26/2019 Pancakes & Pies, LLC                                -                               -                     -              5,974.61               5,974.61   Claim Filed After Bar Date
      5350 POPLAR AVE STE 200
      MEMPHIS, TN 38119
 84   Veritiv Operating Co. Inc.                         1,120   11/18/2019 Pancakes & Pies, LLC                                -                               -                     -             56,584.67              56,584.67   Claim Filed After Bar Date
      Terry Denardo
      850 N. Arlington Hts Rd.
      Itasca, IL 60143
 85   Wells Fargo Vendor Financial Services, LLC         1,231    3/17/2020     Pancakes & Pies, LLC                            -                               -                     -              2,711.29               2,711.29   Claim Filed After Bar Date
      WFVFS - Bankruptcy
      PO Box 13708
      Macon, GA 31208
 86   Wisconsin Public Service                           1,215    1/29/2020     Pancakes & Pies, LLC                            -                               -                     -              8,064.83               8,064.83   Claim Filed After Bar Date
      PO Box 19003
                                                                                                                                                                                                                                                                    Case 19-11743-JTD




      Green Bay, WI 54307-9003
 87   ZOLICOFFER, PARISH                                 1,228    2/19/2020     Pancakes & Pies, LLC                            -                               -                     -              BLANK                       -     Claim Filed After Bar Date
      1112 W 4TH ST
      PEORIA, IL 61605
 88   Zurich American Insurance Company                  1,068    11/5/2019     Pancakes & Pies, LLC                            -                               -                     -                   -                      -     Claim Filed After Bar Date
      PO Box 68549
      Schaumburg, IL 60196
                                                                                                                                                                                                                                                                    Doc 744-2




                                                                                                                                -                               -                     -            779,006.62             779,006.62
                                                                                                                                                                                                                                                                    Filed 08/21/20
                                                                                                                                                                                                                                                                    Page 18 of 18




                                                                                                                         LateFiled
